Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Notice of Allowability
	The attached corrected notice of allowability is to correct the IDS of 5/28/2020 which had a document number US 29119313114 to Soyama et al.  The IDS was corrected to reflect that the document considered was US 20110313114.  Attempts to reach the applicant were unsuccessful.  If the correction to the document is in error, applicant can call examiner and file another IDS.

Allowable Subject Matter
Claims 1-16 and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant incorporated claim 17 into claim 1 and claim 17 was previously indicated as allowable if incorporated into claim 1.
The prior art of record, Nakazaki teaches a fiber for a fishing line made from polyamide and a silicone but does not teach the silicone molecular weight and viscosity.  Nakazaki does not teach or suggest a biopolymer nor a polylactic acid, nor a staple fiber made into a fabric nor a wet laid process for making a nonwoven. 
Lange is relied up for teaching the silicone polymer with a molecular weight and viscosity that overlaps the claimed range, however Lange fails to teach or suggest a staple fiber of the claimed dtex.

Claim 23 is an independent claim directed to a method of dispersing the fiber in an aqueous suspension and the prior art fails to teach or suggest a fiber in an aqueous suspension, e.g. a wet laid method.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A STEELE/Primary Examiner, Art Unit 1796